United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                    October 2, 2008

                                         Before

                             JOEL M. FLAUM, Circuit Judge

                           TERENCE T. EVANS, Circuit Judge

                          JOHN DANIEL TINDER, Circuit Judge

Nos. 07‐2649 & 07‐2930 

UNITED STATES OF AMERICA,                             Appeals from the United States
               Plaintiff‐Appellee,                    District Court for the Southern 
                                                      District of Illinois.
                    v.

JAMES E. ROLLINS, SR. and                             No. 05 CR 30133
RUDY SLACK,                              
                    Defendants‐Appellants.             David R. Herndon, 
                                                              Judge.

                                       ORDER

       The slip opinion issued in the above‐entitled cause on September 15, 2008, is
amended as follows:

         On page 2 in the first full sentence, the words “50 grams or more of” are
         deleted, so the sentence now reads: “This appeal is brought by two of those
         trial defendants, James E. Rollins Sr. and Rudy Slack, against whom the jurors
         returned verdicts of guilty on the charge of conspiracy to distribute cocaine
         and cocaine base, that is, ‘crack’ cocaine.” 

         Footnotes 1 and 2 (although not mentioned in this correction) remain as they
         are in the opinion.